Citation Nr: 1125727	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-12 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral arm disorders, to include as secondary to a right shoulder disability.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a left lower extremity disorder, to include as secondary to right leg disability.

4.  Entitlement to service connection for a psychiatric disorder, claimed as bipolar disorder, to include as secondary to service-connected disabilities.

5.  Entitlement to an evaluation in excess of 20 percent for the service connected residuals of a fracture of the right femur with right knee involvement with fracture of the right tibia and fibula.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1982 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's right leg disability, and service connection for bilateral arm disorders, as well as service connection for lumbar spine disorder, psychiatric disorder and left lower extremity disorder claims, respectively.  The Veteran timely appealed all of the issues noted above.

The Veteran testified in a videoconference hearing before the undersigned Acting Veterans Law Judge in March 2010 from Hartford, Connecticut; a transcript of that hearing is associated with the claims file.


The issue of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the evidence of record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, that issue is referred to the AOJ for the appropriate actions.

The claims of service connection for bilateral arm disorders, a lumbar spine disorder, a left lower extremity disorder, and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee does not demonstrate flexion less than 90 degrees without pain; extension less than 0 degrees; x-ray evidence of degenerative changes or arthritis; clinical evidence of semilunar cartilage dislocation with pain, effusion, or locking; or, clinical evidence of recurrent subluxation, lateral instability or laxity of the right knee.

2.  The evidence of record does not demonstrate that there is any malunion or nonunion of the Veteran's tibia and fibula, and that old fracture has healed.

3.  The evidence of record demonstrates that the Veteran's right femur fracture has healed with a subsequent slight lateral angulation.

4.  The Veteran's symptomatology associated with her right leg disability includes: pain, right knee swelling, difficulty going up and down stairs and standing for prolonged periods of time, and having an altered gait; such symptomatology more closely approximates that of a moderate disability.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's residuals of a fracture of the right femur with right knee involvement with fracture of the right tibia and fibula have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5255, 5257, 5258, 5260, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in January 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  That letter provided information as to what evidence was required to substantiate the claim for increased evaluation for a right leg disability and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Furthermore, the Veteran was sent another October 2008 letter following initial adjudication of her claim for increase which again reiterated the same information as noted above, as well as provided the Veteran with the pertinent rating criteria applicable to her right leg disability.  The claim was last adjudicated in a December 2008 supplemental statement of the case.  See Mayfield, supra (issuance of full VCAA notice followed by readjudication of that claim cures any timing deficiencies).   Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a videoconference hearing in March 2010 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim decided herein.  

The Veteran has averred that she should be entitled to a higher evaluation than the currently-assigned 20 percent, specifically stating at her March 2010 hearing that she does not believe that the July 2009 VA examination adequately reflects her disability, and requested a new VA examination.  As an initial matter, the Board finds that the July 2009 VA examination is adequate for rating purposes in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The July 2009 VA examination specifically addresses all of the criteria necessary in order to rate the Veteran under the applicable diagnostic codes, as will be further discussed below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

The Veteran filed her claim for increased evaluation for her right leg disability in November 2006.  Her right leg disability is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5255-5262.  Prior to the May 2007 rating decision, it appears that the Veteran had been rated since January 1990 under Diagnostic Code 5255-5257.

Under Diagnostic Code 5255, a 10 percent rating is warranted for impairment of the femur, malunion with slight knee or hip disability.  A 20 percent rating is warranted for malunion with a moderate knee or hip disability.  A 30 percent rating is warranted for malunion with marked knee or hip disability.  A 60 percent rating is warranted where there is either a fracture of the surgical neck or with a false joint, or with nonunion, without loose motion and weightbearing preserved with the aid of a brace.  An 80 percent rating is warranted for fracture of the shaft or anatomical head with nonunion and loose motion (spiral or oblique fracture).  See 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2010).

Furthermore, under Diagnostic Code 5262, a 10 percent rating is applied when there is malunion with a slight knee or ankle disability.  A 20 percent rating is applied when there is malunion with a moderate knee or ankle disability.  A 30 percent rating is applied where there is malunion with marked knee or ankle disability.  A 40 percent rating is applied when there is nonunion of the tibia and fibula with loose motion requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).

Alternatively, the Board notes that since the Veteran's right leg disability involves her right knee, the following Diagnostic Codes may be also be applicable.  

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

The Board notes that the normal range of motion of the knee is from 0 degrees (full extension) to 140 degrees (full flexion).  See 38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Veteran underwent a VA examination of her right leg disability in May 2007.  The Veteran reported her last treatment for her right leg disability was approximately 1986, after her motorcycle accident in 1985 which required casts as a part of her treatment.  She currently reported that she has constant right knee swelling which limited her right knee range of motion for several weeks.  She reported four or five such episodes in the past 12-month period.  She also reported having to limp due to her right leg, and she described her right knee pain as being between 5 and 9 out of 10 that was throbbing, constant and sharp in nature.  She was not using any assistive device for ambulation at the examination, but she reported that she had a right knee brace, a cane and a walker at home that she used to assist her in walking.  At the time of the examination, the Veteran was noted as having previously worked as a waitress until 2004, when she quit because her knee was "killing her."  She remained unemployed until a week prior to the examination, when she began working as a housekeeper for VA.  She was not currently having any issues with work due to her knee.  The Veteran was noted as living alone and was independent in her activities of daily living.  She was able to drive.  

On examination, the VA examiner noted that the Veteran reported knee swelling and pain, and that she took ibuprofen with some relief.  He further noted the report of extreme swelling four or five times within the past year.  The Veteran was not wearing a knee brace.  She did not report any episodes of dislocation or recurrent subluxation.  The VA examiner noted no symptomatology of inflammatory arthritis.  The Veteran's right knee had flexion to 90 degrees without pain, and to 110 degrees with pain.  There was evidence of painful motion.  The VA examiner noted a report of fatigability after several repetitions, but no loss of range of motion due to that fatigue.  No weakness, lack of endurance or incoordination was noted.  There was noted non-pitting swelling of the right knee in the infra-patellar region.  There was no evidence of tenderness, edema, instability, weakness, redness, heat or guarding on movement, though the VA examiner noted the Veteran favored her right leg when she walked and the gait demonstrated some limping.  The Veteran's ability to stand and transfer from chair to table was slow.  There were no noted abnormal callosities, breakdown or unusual shoe wear patterns, or ankylosis.  The Veteran's right knee demonstrated negative McMurray's, Lachman's and drawer testing, and the Veteran's motor strength of the right leg was noted as 4 out of 5 due to pain limitation.  

X-rays of the Veteran's right leg noted a fracture deformity of the proximal tibia and fibula without any superimposed acute inflammatory process, and the right femur was shown to have an old fracture of the distal femur with slight lateral angulation without any superimposed pathology found.  The Veteran was diagnosed with an old healed fracture of the tibia and fibula and an old fracture deformity of the right femur.  The VA examiner concluded that the Veteran had knee swelling, pain and painful limitation of motion of the right leg.  No overt neurological defect was demonstrated on examination.

VA treatment records from throughout the appeal period demonstrate that the Veteran wore a right knee brace.  The Veteran otherwise did not seek any treatment for her right leg disability throughout the appeal period.  

The Veteran underwent another VA examination in July 2009.  The VA examiner noted the May 2007 VA examination.  The Veteran reported that her condition was due to a motorcycle accident in 1985.  She stated that she did not have any cartilage in her right knee, but was unsure whether that occurred over time as a result of a misalignment of her right knee.  She reported that walking four or five blocks was painful, particularly in the back of her knee and behind her knee cap, and she further reported that sometimes her right knee "just hurt."  She stated that she had intermittent right knee pain daily.  She reported treating herself by wearing a right knee brace daily, though the VA examiner noted that the Veteran has not sought formal treatment for any right knee or leg problem.  The VA examiner noted that the Veteran was currently unemployed since 2007 "due to all-cause pain."  The Veteran reported leaving her waitressing job in 2004 because it "tore [her] down physically, especially [her] knee."  

The Veteran currently reported pain and inflammation of her right knee, and that her right knee will buckle without her right knee brace.  Such buckling was reported once or twice a month, and usually does not occur if she is wearing her knee brace.  The Veteran reported that she moves slowly in her activities of daily living and wears a knee brace to aid in her performance of those activities.  She further reported flare-ups due to changes in the weather or rain, or after standing for four to five hours.  Such flare-ups were reported as lasting a few days, and that her flare-ups improve with rest, heat and elevation.  She reported that she cannot do anything because of knee pain during flare-ups.  

On examination, the Veteran was shown to have a mildly antalgic gait at a normal pace, and could get up without a problem from her seat in the waiting room; the Veteran was also noted as seen pacing back and forth in the waiting room prior to examination.  There was no evidence of breakdown, unusual shoe wear pattern which indicated abnormal weightbearing, or ankylosis noted.  The Veteran was wearing bilateral ankle braces and a right knee hinged brace.  The Veteran's right knee demonstrated mild guarding as objective evidence of painful motion and slight tenderness, but did not demonstrate any gross edema, effusion, witnessed instability, weakness, redness, heat, abnormal movement, or restriction following repetition motion in flexion.  The Veteran's right knee demonstrated flexion to 120 degrees with pain at the end of the motion and extension to 0 degrees.  There was no laxity noted, and McMurray's and Lachman's testing were negative for any instability of the ACL/PCL or medial and lateral meniscus.  The VA examiner noted that the Veteran's range of motion was limited by pain, fatigue, weakness, lack of endurance, but was not limited by incoordination.  He further opined that there was no additional limitation of the Veteran's right knee due to those factors.  

X-rays demonstrated that the Veteran's healed fractures of the tibia and fibula had not changed in alignment since May 2007, and that the femorotibial alignment was stable.  The Veteran's right knee medial and lateral compartments appeared preserved, though there was evidence of osteopenia.  There was no significant effusion of the suprapatella bursa noted.  The Veteran was diagnosed on the x-ray with diffuse osteopenia, without any significant changes since May 2007.

The VA examiner concluded that the Veteran had right leg fractures which were healed, and that the x-ray evidence did not disclose any right knee abnormality, demonstrating preserved medial and lateral meniscus.  He noted that there was subjective reporting of worsening of the Veteran's right knee pain, with a moderate functional impairment as reported by the Veteran.

In her March 2010 hearing, the Veteran indicated that her tibia and fibula were weak and that causes her to put more weight on her left leg.  She also stated that her right leg disability caused her discomfort, particularly when she had to go up or down stairs which was extremely painful.  

On the basis of the foregoing, the Board finds that the Veteran's currently-assigned 20 percent evaluation is appropriate, and that an increased evaluation is not warranted in this case.  Specifically, the Board notes that the Veteran's right knee extension is normal throughout the appeal period, without any notation of pain during that range of motion.  However, the Veteran's right knee did demonstrate painful motion and a noncompensable limitation of motion in flexion.  Thus, the Board finds that separate evaluations cannot be assigned under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, VAOPGCPREC 9-2004 (Sept. 17, 2004) (separate evaluations can be assigned for knee disabilities demonstrating symptomatology compensable under Diagnostic Codes 5260 and 5261).  

That painful motion and noncompensable limitation of motion notwithstanding, the Board notes that there is no x-ray evidence of any degenerative changes or arthritis noted throughout the appeal period.  Therefore, no evaluation can be assigned under Diagnostic Codes 5003 and 5010 because such evidence of degenerative changes or arthritis is necessary by those Diagnostic Codes before they are applicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (noting "with x-ray evidence of involvement" after there is a noncompensable limitation of motion and objective evidence of painful motion); see also Lichtenfels, supra.  

Additionally, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Moreover, in VAOPGCPREC 9-98, it was held that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  Such has been demonstrated in this case, and therefore, the Board must consider the propriety of a separate evaluation under Diagnostic Code 5257 for the period in question.  

The Veteran is competent to state that her right knee felt unstable and buckles approximately once or twice a month, and that such does not usually occur while using her right knee brace.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran also stated that she used her right knee brace daily throughout the appeal period.  The clinical evidence of record did not demonstrate any laxity on examination in either May 2007 or July 2009, nor was there any notation of any recurrent subluxation or lateral instability noted.  In fact, during both examinations, the Veteran was specifically shown to have negative testing in both McMurray's and Lachman's tests, both of which are meant to test instability of the knee.  

While the Board is cognizant of the Veteran's competent lay testimony that she has instability and buckling when she does not wear her right knee brace, the clinical evidence of record does not support a finding of slight instability of the right knee as such was not objectively demonstrated in the record.  Thus, the Board finds that the clinical evidence in this case is more probative than the lay evidence on the issue of instability in the knee.  Accordingly, the Board finds that a separate evaluation for lateral instability of the right knee is not warranted on the evidence of record in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257; VAOPGCPREC 23-97.

Additionally, the Veteran's right knee does not demonstrate any "locking" or semilunar cartilage dislocation with pain or effusion, nor does the Veteran assert any such symptomatology throughout the appeal period.  While the Board is cognizant that the Veteran stated during the appeal period that she no longer had any meniscus or cartilage in her right knee, the Veteran is not competent to make such an assertion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Moreover, the evidence of record, particularly the July 2009 x-ray evidence demonstrates that the Veteran's right knee does not have any abnormality and that the compartments are well preserved.  Thus, Diagnostic Code 5258 is also inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Furthermore, there is no evidence of any malunion or nonunion of the tibia and fibula in the evidence of record.  The Board notes that the clinical evidence of record notes that the Veteran's femorotibial and tibia and fibula, which were fractured in 1985, are currently healed.  Thus, the Board finds that as there is no malunion or nonunion of the Veteran's tibia and fibula documented in the clinical evidence of record, Diagnostic Code 5262 cannot be appropriately applied in this case.  See 38 C.F.R. § 4.71, Diagnostic Code 5262.

However, the evidence of record does demonstrate that there is a slight lateral angulation noted in the Veteran's distal femur fracture heal.  Consequently, the evidence of record does not demonstrate any evidence of nonunion of the Veteran's femur, though there is evidence of malunion of the femur.  

The Board notes that the Veteran has indicated several symptoms associated with her right leg disability, including reports of pain supported by mild guarding, right knee swelling, difficulty going up and down stairs, standing for prolonged periods of time, and having an altered gait.  These symptoms were noted by both VA examiners.  The July 2009 VA examiner stated that such symptomatology was commensurate to a moderate functional impairment as reported by the Veteran.  While the Veteran is adamant that her symptomatology is greater than "moderately disabling," the Veteran is not a medical professional and is not competent to render a medical opinion as to the severity of those claimed symptoms.  See Jandreau, supra.  

Given these reported symptoms and findings by the July 2009 VA examiner, the Board finds that the Veteran's disability picture, as demonstrated throughout the appeal period, more closely approximates to a malunion of the right femur with a moderate knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255.  

In sum, the Veteran's symptomatology associated with her right leg disability more closely approximates to a malunion of her right femur with a moderate right knee disability.  The symptomatology, however, does not rise to the level of a marked disability, nor does the evidence in this case demonstrate sufficient evidence to warrant separate evaluations for the Veteran's knee disability under the applicable Diagnostic Codes.  The July 2009 examiner specifically stated that there was no additional limitation due to pain, fatigue, weakness, or incoordination.  Accordingly, the Veteran's claim for an evaluation in excess of 20 percent for a right leg disability must be denied on the evidence of record in this case.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5255.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right leg disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to her right leg disability, nor does the Veteran assert at any point throughout the appeal period that she is currently unemployed due to that disability.  Rather the evidence demonstrates that she is unemployable due to other currently nonservice-connected disabilities, such as her psychiatric, lumbar spine and bilateral arm disabilities, or due to "all-cause pain."  

Consequently, the Board has not taken jurisdiction of the claim for TDIU in this case, but has merely referred it to the RO because such does not directly involve an increased evaluation claim before the Board at this time.  Accordingly, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part and parcel of a claim for increase).


ORDER

An evaluation in excess of 20 percent for the residuals of a fracture of the right femur with right knee involvement with fracture of right tibia and fibula is denied.


REMAND

The Board notes that the Veteran had a single report of back pain in service, which was diagnosed as mechanical back pain, in July 1985.  Following that incident of back pain, the Veteran had a motorcycle accident in October 1985, which resulted in her service-connected traumatic brain injury (TBI), right shoulder and right leg disabilities.  Treatment records from throughout that time period do not disclose any treatment for any bilateral arm, lumbar spine, left lower extremity, or psychiatric conditions.  The Board does note, however, that the Veteran was shown to have a diagnosis of cocaine dependence during service.  

The Veteran underwent a medical board examination in April 1987, on which she was eventually discharged from service in August 1987.  That medical board examination demonstrated that the Veteran's upper extremities, lumbar spine and psychiatric status were all normal.  The Veteran's lower extremities were noted as abnormal, with the abnormalities noted all referring to the Veteran's right leg disability for which she is service connected.

Current VA treatment records note that the Veteran has complained of pain in her lumbar spine and left lower extremity, which has been noted as possible radiculopathy or as a lower leg muscle spasm possibly secondary to overcompensation due to her right leg disability.  The Veteran has also stated that she has pain in both her arms.  The treatment records further noted that the Veteran has been diagnosed with bipolar disorder, which may be diagnosed as substance-induced bipolar disorder secondary to long-term cocaine use.  

The Veteran has asserted that her bilateral arm, lumbar spine, left lower extremity and psychiatric conditions are all due to her military service, or alternatively due to her service-connected disabilities.  Specifically she asserted during her March 2010 hearing that her lumbar spine and left lower extremity disorders are due to her right leg disability, because such disability affects her gait.  She asserted further that her bilateral arm disabilities are due to her lumbar spine disorder or her right shoulder disorder.  Finally, she also stated that her psychiatric disorder is due her motorcycle accident in 1985, at which time she noted that she had a mood disturbance; or alternatively, she asserted that such was due to her service-connected disabilities.  She noted that her mental condition and other physical ailments, particularly her back disorder, prevented her from being able to work.  

The Board notes that no VA examinations have been performed which render an opinion as to the claimed secondary service connection theories of entitlement to service connection.  Thus, on remand, the Board finds that VA examinations are warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records from the West Haven, Connecticut VA Medical Center, and any other VA medical facility which may have treated the Veteran, since December 2009 and associate those documents with the claims file.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic and neurological examination to determine whether her claimed lumbar spine, bilateral arm, and left lower extremity disorders are related to military service or to other service-connected disabilities.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and a full orthopedic and neurological examination of the Veteran, the examiner is asked to diagnose any lumbar spine, bilateral arm and left lower extremity disorders found.  

The examiner is then asked to opine as to the following: 

A. Lumbar Spine: Whether any lumbar spine disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or as the result of military service.  The examiner must specifically address the July 1985 diagnosis of mechanical back pain, the October 1985 motorcycle accident and the April 1987 medical board examination in the opinion provided.

The examiner should also state whether any lumbar spine disorder more likely, less likely or at least as likely as not (50 percent or greater probability) is the result of the Veteran's service-connected disabilities, to specifically include the right leg disability.  The examiner should specifically opine as to whether the Veteran's lumbar spine is due to or caused by any gait disturbance which is secondary to the Veteran's right leg disability.

B. Bilateral Arm: Whether any bilateral arm disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or as the result of military service or is due to any service-connected disability, to specifically include her right shoulder disability.  

The examiner must specifically address the October 1985 motorcycle accident during service and the April 1987 medical board examination in the opinion provided.  

C. Left Lower Extremity:  Whether any left lower extremity disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or as the result of military service or is due to any service-connected disability, to specifically include the right leg disability.  

The examiner must specifically address the October 1985 motorcycle accident during service and the April 1987 medical board examination in the opinion provided.  The examiner should specifically opine as to whether the Veteran's left lower extremity disorder is due to or caused by any gait disturbance or overcompensation due to her right leg disability.

D. The examiner should also opine whether any of the above noted disorders, if found to be related to military service or to a service-connected disability, more likely, less likely or at least as likely as not (50 percent probability or greater) caused any of the other nonservice-connected disabilities that are the subject of this examination.

E. The examiner should also opine whether any of the above noted disorders are aggravated beyond the normal progression of that disease by the Veteran's service-connected disabilities (TBI, right shoulder, or right arm disabilities).  If such aggravation is found, the examiner must note a baseline of symptomatology and the amount of aggravation that each service-connected disability has on the aggravated disability.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA psychiatric examination to determine whether the nature and etiology of any psychiatric disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include bipolar disorder (or substance-induced bipolar disorder).  

For any diagnosed psychiatric disorder, the examiner should then opine whether such psychiatric disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include her motorcycle accident in October 1985.  

The examiner should also provide an opinion on whether the Veteran's psychiatric disorder is due to or caused by her service-connected disabilities, specifically her TBI and right leg and shoulder disabilities.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a lumbar spine disorder, bilateral arm disorders, a left lower extremity disorder, and a psychiatric disorder, to include bipolar disorder.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


